Order filed, September 24, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00626-CR
                                ____________

                   CHRISTOPHER CAMACHO, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 400th District Court
                           Fort Bend County, Texas
                   Trial Court Cause No. 06-DCR-045165A


                                     ORDER

      The reporter’s record in this case was due August 27, 2013. See Tex. R.
App. P. 35.1. On September 04, 2013, this court granted the court reporters
request for extension of time to file the record until September 26, 2013. To date,
the record has not been filed with the court. Because the reporter’s record was not
filed within the time prescribed in the first request, the court GRANTS your
second request and issues the following order.
      We order Sheryl Stapp, the court reporter, to file the record in this appeal
on or before October 10, 2013. No further extension will be entertained
absent exceptional circumstances.            The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Sheryl Stapp does not timely file the record as ordered, the Court
may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM